Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 13, 2021

                                     No. 04-21-00007-CV

                          IN THE INTEREST OF H.S., A CHILD,

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA01861
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

       This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant’s brief was originally due on March 25, 2021. Appellant’s first
motion for extension of time was granted, extending the deadline for filing the brief to April 9,
2021. On April 12, 2021, appellant filed a second motion requesting an additional ten-day
extension of time.

        After consideration, we GRANT the motion and ORDER appellant to file his brief by
April 19, 2021. If appellant does not file his brief by the date ordered, we will abate this
appeal to the trial court for an abandonment hearing. See TEX. FAM. CODE ANN. §
107.013(a)(1) (giving indigent persons right to counsel in termination cases); In re M.S., 115
S.W.3d 534, 544 (Tex. 2003) (holding that right to counsel in termination cases includes right to
effective counsel).


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court